OPINION OF THE COURT
Per Curiam.
Section 468-a of the Judiciary Law requires every resident and nonresident attorney admitted to practice in the State of New York to file a biennial registration statement with the administrative office of the courts. A biennial registration fee must be paid at the time the statement is filed. This registration statement, which is mailed every two years by the Office of Court Administration to every attorney so admitted, must be timely filed and the fee paid regardless of whether the at*107torney is actually engaged in the practice of law in New York or elsewhere. Attorneys who certify to the Chief Administrator of the Courts that they have retired from the practice of law are exempt from paying the registration fee at the time the statement is filed. Subdivision (5) of the statute provides further that “ [n] oncompliance by an attorney with the provisions of this section and the rules promulgated hereunder shall constitute conduct prejudicial to the administration of justice and shall be referred to the appropriate appellate division of the supreme court for disciplinary action.”
Pursuant to this provision, petitioner Departmental Disciplinary Committee seeks an order suspending from the practice of law certain attorneys who are in violation of the statute, in that they have failed to file the registration statement and pay the registration fee for one or more registration periods after due notification. This Court has previously held that failure to register, or reregister, and pay the biennial registration fee is professional misconduct warranting discipline (see, Matter of Horoshko, 218 AD2d 339, 341).
The attorneys in question have received notification of their noncompliance in the following manner. The Office of Court Administration mailed each of the defaulting attorneys two notices to their last known business address and one notice to their last known home address. Attorneys who remained in default following these three notices were referred to the Departmental Disciplinary Committee, which mailed a notice of an imminent suspension motion to the last known business address of the subject attorney. Pursuant to the order of this Court dated June 11, 1997 (M-3316), which provided for service of the suspension motion by publication in the New York Law Journal for five consecutive days, a list of the defaulting attorneys along with their last known business addresses was so published commencing September 29, 1997. Following publication, the motion was called in open court on October 20, 1997. Those attorneys who remain in noncompliance with Judiciary Law § 468-a despite the notification and motion process described are the subject of petitioner’s motion for suspension.
Accordingly, due to the continued failure to comply with the statute, petitioner’s motion to suspend such attorneys is granted to the extent of suspending those attorneys whose names are enumerated in the attached schedule from the practice of law in the State of New York until further order of this Court.
Milonas, J. P., Ellerin, Nardelli, Williams and Mazzarelli, JJ., concur.
*108Petitioner’s motion is granted to the extent of suspending from the practice of law in the State of New York those attorneys whose names are enumerated in the schedule attached to the opinion Per Curiam, effective March 6, 1998, and until the further order of this Court, as indicated. [As amended by unpublished orders entered Mar. 3, 5, 10, 17, 19, 26, Apr. 23, May 12, 19, and June 30, 1998.]
Schedule of Attorneys Suspended for Violation of Judiciary Law § 468-a
[[Image here]]
*109[[Image here]]
*110[[Image here]]
*111[[Image here]]
*112[[Image here]]
*113[[Image here]]
*114[[Image here]]
*115[[Image here]]
*116[[Image here]]
*117[[Image here]]
*118[[Image here]]
*119[[Image here]]
*120[[Image here]]
*121[[Image here]]
*122[[Image here]]
*123[[Image here]]
*124[[Image here]]
*125[[Image here]]
*126[[Image here]]
*127[[Image here]]
*128[[Image here]]
*129[[Image here]]
*130[[Image here]]
*131[[Image here]]
*132[[Image here]]
*133[[Image here]]
*134[[Image here]]
*135[[Image here]]
*136[[Image here]]
*137[[Image here]]
*138[[Image here]]
*139[[Image here]]
*140[[Image here]]
*141[[Image here]]
*142NAME LAST KNOWN ADDRESS ADMITTED DATE/YEAR DEPT. Hudak, Melanie A. Abeles Schwartz Associates 434 Sixth Avenue New York, NY 10011 1986 2 Hudes, Karen Alexandra Anderson Russell Kill & Olick 630 Fifth Avenue New York, NY 10020 9-26-77 1 Hughes, Lisa Merritt Olwine Connelly Chase O’Donnell & Weyher 299 Park Avenue New York, NY 10171 6-5-89 1 Hunegs, Craig S. Capital Cities ABC, Inc. 77 West 66th Street New York, NY 10023 6-1-87 1 Hur, Chang-Bok Skadden Arps Slate Meagher & Flom, L. L. P. 919 Third Avenue New York, NY 10022 6-4-90 1